DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 02/09/2021 which is a 371 of of PCT/FR2019/000127 filed on 08/09/2019 claiming priority to France application 1857457 filed on 08/10/2018.  Claims 1 – 11 are examined.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al. (7,866,162) in view of Keith et al. (8,726,675).


    PNG
    media_image1.png
    764
    718
    media_image1.png
    Greyscale

Regarding Claim 1, Blanchard teaches, in Figs. 1, 2, and 5, the invention as claimed, including an assembly for an aircraft turbojet engine (Fig. 1), the assembly comprising: a central element (23 – CMC tail/exhaust cone – Col. 3, ll. 20 - 30) for exhausting gas, which is annular about an axis (X) and is configured to have gas exhausted by the turbojet engine around it [Designed and intended function of tail/exhaust cone], from upstream to downstream; and a connecting flange (labeled in Fig. 5) interposed between, upstream, a metallic outlet (25 – Col. 3, ll. 60 – 65, teaches 
Keith teaches, in Figs. 1 – 9, a similar assembly for an aircraft turbojet engine having a connecting flange (Figs. 1 and 2) interposed between, upstream, a metallic outlet (22, high CTE structure, i.e., metal turbojet exhaust outlet) of a turbojet engine 

    PNG
    media_image2.png
    767
    713
    media_image2.png
    Greyscale

MPEP 2143(C).
Re Claim 2, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above, including wherein the flexible lugs extend radially outwardly from the first end (As shown in Blanchard Fig. 5 the ‘2nd free end’ was radially outward from the ‘1st end’) or from openings of the connecting flange.  
Re Claim 3, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above, wherein the central element (23 – CMC tail/exhaust cone) has a peripheral wall (outer wall) having an upstream end portion (53) where the central element (23 – CMC tail/exhaust cone) is fixed with said flexible lugs (As modified in Claim 1 above) at their said second free ends.
Re Claim 4, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above, and Blanchard further teaches, wherein the central element (23 – CMC tail/exhaust cone) has a peripheral wall (outer wall) locally provided with a sound-attenuating structure (60); and having, upstream of the sound-attenuating structure (60), an upstream end portion (53) where the central element (23 – CMC tail/exhaust cone) is 
Re Claim 5, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above; except, wherein the upstream end portion of the central element extends parallel to said axis, as do said flexible lugs, towards their said second ends, so as to be joined together by screws passing therethrough.  Keith further teaches, in Figs. 1, 3, and 4, wherein the upstream end portion of the central element (24) extends parallel to said axis (longitudinal center axis of the gas turbine engine), as do said flexible lugs (3), towards their said second ends (2b), so as to be joined together by screws (14) passing therethrough.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Blanchard, i.v., Keith, with the parallel arrangement of Keith because all the claimed elements, i.e., the connecting flange having a plurality of lugs to connect a CMC tail cone to the metallic exhaust outlet of a gas turbine engine, were known in the art, and one skilled in the art could have substituted the parallel arrangement of Keith for the slightly angled arrangement of Blanchard, i.v., Keith, with no change in their respective functions, to yield predictable results, i.e., the CMC tail cone upstream end would have been secured to each one of the plurality of lugs/fingers by a respective screw. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 7, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above, and Blanchard further teaches, wherein the sound-attenuating 
Re Claim 9, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above, and Blanchard further teaches, wherein the central element (23 – CMC tail/exhaust cone – Col. 3, ll. 20 - 30) is made of a ceramic matrix composite material and the connecting flange is metallic (Col. 3, ll. 60 – 65, teaches that all the gas turbine/turbojet structures adjacent to or co-operating with the CMC tail/exhaust cone were made of metal.).
Re Claim 10, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above; except, wherein one said lug is connected to said annular portion, at said first end, by tabs extending downstream and integral upstream with said annular part.  However, as discussed in the Claim 1 rejection above, Keith taught creating the plurality of lugs/fingers by scalloping/notching, i.e., removing, away the material between adjacent lugs/fingers.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Blanchard, i.v., Keith, to further scallop/notch away the material between the labeled ‘annular portion’ arrow and the labeled ‘1st end’ arrow in Blanchard Fig. 5 marked up above to create the tabs that extend downstream from the ‘annular portion’ arrow to the labeled ‘1st end’ arrow where the lug extends upstream to facilitate further increasing the flexibility of the lug and tab combination by removing a portion of the annular flange material that supported said individual lug.
Claim 11, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above; including wherein one said lug is integrally connected to said annular part at a part of said annular portion forming a downstream edge (around where the labeled ‘1st end’ arrow in Blanchard Fig. 5 is pointing) of one said opening.  As discussed in the Claim 1 rejection above, scalloping/notching the portion of Blanchard’s annular bellows (66, i.e., the portion with the labeled ‘fastener’) to create the plurality of lugs/fingers as taught by Keith would have resulted in each one of the plurality of lugs/fingers being integrally connected to said annular part at a part of said annular portion forming a downstream edge (around where the labeled ‘1st end’ arrow in Blanchard Fig. 5 is pointing) of one said opening, i.e., scallop/notch.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al. (7,866,162) in view of Keith et al. (8,726,675) as applied to Claim 4 above, and further in view of Vauchel et al. (2012/0160933A1).
Re Claim 8, Blanchard, i.v., Keith, teaches the invention as claimed and as discussed above; except, wherein the sound-attenuating structure is honeycombed.  Vauchel teaches, in Abstract, Para. [0007], Fig. 1, and Figs. 3 – 6, a similar aircraft turbojet engine (Fig. 1) having a central element (13, 14 – tail cone) with a peripheral wall (22) locally provided with sound-attenuating structures (27) in the form of honeycombed cells (27).  Vauchel teaches, in Para. [0007], that the cellular core acoustic structure was known as “honeycomb”.
MPEP 2143(B).  


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741